COMPLIANCE & RISK MANAGEMENT SOLUTIONS, INC. 49 MAIN STREET NEW EGYPT, NJ 08533 February 25, 2014 Robert F. Telewicz, Jr. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Compliance & Risk Management Solutions, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed December 4, 2013 File No. 333-192647 Dear Mr. Telewicz In connection with Amendment No. 2 (the “Amendment”) to the Company’s Registration on S-1 being filed with the Securities and Exchange Commission on the date hereof, we hereby acknowledge that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Compliance & Risk Management Solutions, Inc. /s/ Christopher Neuert By: Christopher Neuert President
